BOATS AND MOTORS — REFUND OF TAXES Since there is no appropriation for the refunds in Section 3 of O.S.L. 1970, ch. 50, said section is not enforceable, since payments made thereunder would violate Article V, Section 55 Oklahoma Constitution.  The Attorney General has had under consideration your letter dated March 6, 1970, wherein you ask the following questions: "(1) May the Oklahoma Tax Commission, in compliance with the direction of Section 3 of House Bill 1589 O.S.L. 1970, ch. 50, 3 of the 1970 Legislature, refund any license fees paid under provisions of section 804.2, Title 63 O.S. 840.2 [63-840.2] on boats and motors before March 3, 1970? "(2) If the answer to the first question is in the affirmative, may such refunds be made from current collections from such license fees irrespective of the counties to which such license fee revenue is apportionable? "(3) If your answer to question No. 1 is in the affirmative and your answer to question No. 2 is in the negative, must a specific appropriation be made by the Legislature?" In O.S. L. 1970, ch. 50, 3, it states as follows: "Upon application in writing with the receipts for the payment attached thereto, any license fees paid by any person under the provisions of Section 804.2, 63 O.S. 840.2 [63-840.2] (1969) in excess of the license fees provided in Section 2 hereof shall be refunded by the Oklahoma Tax Commission to the person so paying." (Emphasis added) Your letter refers to 68 O.S. 228 [68-228] (1969), of the Uniform Tax Procedure Act. The provisions of Section 228, supra, are applicable to situations involving a payment of tax through error of fact, or computation, or mistake of law which is not the situation with O.S.L. 1970, ch. 50, 3.  The language of O.S.L. 1970, ch. 50, 3, is plain and unambiguous, so there is no room for construction. See In Re Estate of Redwine, Okl., 445 P.2d 275 (1968) The constitutional provision concerning Section 3, is Article V, Section 55 Oklahoma Constitution, which provides in relevant part: "No money shall ever be paid out of the treasury of this state, nor any of its funds, nor any of the funds under its management, except in pursuance of an appropriation by law . . . and every such law making a new appropriation, or continuing or reviving an appropriation, shall distinctly specify the sum appropriated and the object to which it is to be applied, and it shall not be sufficient for such law to refer to any other law to fix such sum." The Attorney General is of the opinion your first question should be answered in the negative. Since there is no appropriation for the refunds in Section 3 of O.S.L. 1970, ch. 50, said section is not enforceable, since payments made thereunder would violate Article V, Section 55 Oklahoma Constitution.  The answer to your first question makes it unnecessary to answer your questions No. 2 and 3. (Marvin E. Spears)